DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 3/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 8, and 15 are acknowledged.
Claims 1-3, 7-10, 14-17 and 21-29 are currently pending and have been examined under the effective filing date of 4/5/2018.

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 
The additional limitations from the amendments such as the database storing the food categories and the step of preparing food does not bring the claims into a practical application/significantly more than the abstract idea.  Preparing the food is directed to the abstract idea of commercial activities and transmitting the order is directed to signals per se, which is a well-understood, routine and conventional activity.
Examiner submits Bhatt et al. to disclose the added limitations and teach automatically identifying an available substitute for an ingredient based on dietary 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7, 21-23, 8-10, 14, 24-26, 15-17 and 27-29 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for identifying a menu item, determining ingredients, categorizing ingredients, storing a description of each ingredient indicating substitutability, comparing ingredients, excluding substitutable and non-substitutable ingredients based on user preferences, identifying a substitute, generating a personalized menu of items, determining a respective score for each of the plurality of menu items, including the first menu item, ranking the plurality of menu items based on the determined scores, and preparing an order. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements database, “computer implemented method,” memory, computer-readable instructions, processors, a “computer-program product,” a “computer-readable storage medium,” and program instructions individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application. The additional limitations of scoring and ranking menu items based on a nutritional value are not significantly more than the abstract idea because they comprise insignificant extra-solution activity and link the use of the judicial exception to a particular technological environment or field of use.  See MPEP 2106.05(g) and (h).  Menus at popular restaurants such as fast food chains frequently display nutritional information alongside their menu items and ranking these items, while useful, do not rise to the level of being significantly more than the abstract idea. Further, the additional elements of transmitting an order to the establishment based on a selection of one or more menu items by the user do not integrate the abstract idea 
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than using a computer as a tool to perform an abstract idea.  As stated above, these additional elements “computer implemented method,” memory, computer-readable instructions, processors, a “computer-program product,” a “computer-readable storage medium,” and program instructions merely use a computer as a tool to perform the abstract idea.  The additional limitations of scoring and ranking menu items based on a nutritional value are not significantly more than the abstract idea because they comprise insignificant extra-solution activity and link the use of the judicial exception to a particular technological environment or field of use.  See MPEP 2106.05(g) and (h).  Menus at popular restaurants such as fast food chains frequently display nutritional information alongside their menu items and ranking these items, while useful, do not rise to the level of being significantly more than the abstract idea.  Therefore, the claims are not patent eligible. Further, the additional elements of transmitting an order to the establishment based on a selection of one or more menu items by the user do not integrate the abstract idea into a practical application because transmission of data is directed to well-understood, routine and conventional 
Claims 21-29 are rejected under 35 U.S.C 101 on the same basis as claims 1, 8 and 15 as being an abstract idea in the form of sales activities.  Claims 21-29 have the additional elements of determining a plurality of variation for menu items based on possible ingredient substitutions, determining a score for the variations, comparing the score to a threshold score, identifying available substitutes, ranking them, selecting the substitute based on the rank, receiving an order, receiving feedback of the order, and updating a score of the menu item.  These elements constitute an abstract idea that is able to be performed in the human mind as a judgement, evaluation, or opinion.  Further, Claims 21-29 have no additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 15-17 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (Patent No. US 7,680,690 B1) in view of Herman et al. (Pub. No. US 2016/0307128 A1,) and in further view of Bhatt et al. (Pub. No. US 2017/0031966 A1.)
Regarding Claims 1, 8 and 15, Catalano discloses: a computer-implemented method comprising:
identifying a first menu item on a standard menu of an establishment, wherein the standard menu comprises a plurality of menu items (Catalano 4:60; plurality of related food item selections either in the same category 120A or in different categories 120B;)
determining a first plurality of ingredients of the first menu item (Catalano Fig. 21;) 
(Catalano Figs. 7-15, 23-24;) 
comparing each ingredient of the first menu item that is in the substitutable category to user preferences, (Catalano 4:58; set of databases that contain a diversity of customer-preference information aggregated within an appropriate geographical area 30 and customers' presumed seasonal preferences 50, and the like;)  the user preferences including at least one preference input by a user; (Catalano 18:23; IMOS menu and food selection criteria and appropriately modifications are made 650 to accommodate customer input and subsequent related customer feedback) 
determining a respective score for each of the plurality of menu items, including the first menu item; (Catalano 6:15; comparative nutritional values will be provided for each nutritional attribute which is, in turn, functionally related to each Food Item--Food Option combination to permit the calculation of an overall numerical nutritional point score.) and ranking the plurality of menu items based on the determined scores; (Catalano 23:15; once the NP are calculated as hereinbefore described, IMOS then ranks the selected Food Item and each Food Option in descending order according to NP value.)
transmitting an order to the establishment based on a selection of one or more menu items by the user, and preparing the one or more menu items at the  (Catalano Fig. 2; customers place Food Item orders) (Catalano 19:67; customer orders Food Items augmented with a plurality of Food Options--which are ideally prepared to the customer's satisfaction.)
Catalano does not disclose: 
categorizing a second subset of the first plurality of ingredients of the first menu item into a non-substitutable category, and storing a description of each of the first plurality of ingredients in at least one of menu data and a food database, the description indicating whether each of the first plurality of ingredients is in the substitutable or non-substitutable category;
comparing each ingredient of the first menu item that is in the non-substitutable category to the user preferences, and excluding the first menu item in response to determining that an ingredient in the non-substitutable category conflicts with the user preferences;
excluding a substitutable ingredient of the substitutable category, wherein the substitutable ingredient is in the first menu item, based at least in part on the comparing each ingredient of the first menu item that is in the substitutable category to the user preferences;
automatically identifying an available substitute for the substitutable ingredient of the substitutable category, responsive to excluding the substitutable 
generating a personalized menu of menu items selected from the ranked plurality of menu items, wherein the personalized menu comprises the first menu item modified with the available substitute, based at least in part on identifying the available substitute for the substitutable ingredient.
Herman discloses:
storing a description of each of the first plurality of ingredients in at least one of menu data and a food database, (Herman ¶0010; nutrition information system includes a database storing dietary product descriptions and associated nutritional information; ¶0049; item name, sub-item names, ingredients or quantities are stored in the network tag database)
excluding a substitutable ingredient of the substitutable category, wherein the substitutable ingredient is in the first menu item, based at least in part on the comparing each ingredient of the first menu item that is in the substitutable category to the user preferences; (Herman ¶0215; A menu display filter 960 is advantageously included to enable the user to scan a unique venue tag and view a personalized menu of only those items that meet the user's dietary requirements.)
(Herman ¶0216; If more than one ingredient is included, the ingredients are grouped together to form the sub-item. Items or menu items can include one or more sub-items. If more than one, the sub-items are grouped together to form the item.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Catalano with the known technique of filtering in Herman because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the system to only show the user’s preferences in food.
Bhatt discloses:
categorizing a second subset of the first plurality of ingredients of the first menu item into a non-substitutable category, (Bhatt ¶0128; substitution dictionary determines that the steak may not be substituted, then the steak will be removed from the recipe and a substitution may not be performed.)
storing a description of each of the first plurality of ingredients in at least one of menu data and a food database, the description indicating whether each of the first plurality of ingredients is in the substitutable or non-substitutable category; (Bhatt ¶0095; database 634, which includes a substitution dictionary 637. The substitution dictionary 637 may include a list of ingredients that are comparable substitutions for possible non-corresponding ingredients.)
comparing each ingredient of the first menu item that is in the non-substitutable category to the user preferences, and excluding the first menu item in response to determining that an ingredient in the non-substitutable category conflicts with the user preferences; (Bhatt ¶0128; If the substitution dictionary determines that the steak may not be substituted, then the steak will be removed from the recipe and a substitution may not be performed.)
and automatically identifying an available substitute for the substitutable ingredient of the substitutable category, responsive to excluding the substitutable ingredient; and based on a user ranking assigned to the available substitute, the user ranking based on the at least one preference input by the user. (Bhatt ¶0095; A list of comparable substitutions for vegetable oil may include but is not limited to olive oil, or canola oil. For example, olive oil may be substituted for vegetable oil if the dietary preferences of the user require a reduced saturated fat intake.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Catalano with the known technique of substitution in Bhatt because applying the known 

	
Claims 2, 9 and 16 are rejected on the same basis as claim 1, with the additional limitations of:
comparing each ingredient of the second menu item that is in the non-substitutable category to the user preferences; (Catalano 13:47; analyze nutrition on an aggregated basis; then, this analysis could be compared with a "balanced meal" as prescribed by the restaurant; or suggestions could be targeted to reduce the number of Nutritional Points by a certain percentage, or by any other algorithm selected by the restaurant)
excluding a non-substitutable ingredient of the non-substitutable category, wherein the non-substitutable ingredient is in the second menu item, based at least in part on the comparing each ingredient of the second menu item that is in the non-substitutable category to the user preferences; (Catalano 21:55; Deciding to exclude a plurality of condiments, i.e., to exclude bacon and/or onions and/or pickles and/or ketchup and/or mayonnaise on a hamburger, as shown, respectively, in rows 6, 7, 8, 9, and 11, has a more dramatic nutritional impact than excluding lettuce (row 4) or mustard (row 10). Excluding lettuce…)
(Herman ¶0215; A menu display filter 960 is advantageously included to enable the user to scan a unique venue tag and view a personalized menu of only those items that meet the user's dietary requirements.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Catalano with Herman in order to generate a custom menu based on customer preferences (Herman ¶0215;) thereby allowing easier food ordering.

Claims 3, 10 and 17 are rejected on the same basis as claim 1, with the additional limitations: 
failing to identify an available substitute for the other substitutable ingredient of the substitutable category; wherein the personalized menu excludes the third menu item, based at least in part on failing to identify an available substitute for the other substitutable ingredient (Herman ¶0215; A menu display filter 960 is advantageously included to enable the user to scan a unique venue tag and view a personalized menu of only those items that meet the user's dietary requirements.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Catalano with Herman in order to generate a custom menu based on customer preferences (Herman ¶0215;) thereby allowing easier food ordering.

Regarding Claims 21, 24 and 27, Catalano as modified by Herman and Bhatt discloses the computer-implemented method of claim 1, wherein determining a respective score for each of the plurality of menu items comprises: 
determining a plurality of variations for the first menu item based on possible ingredient substitutions; (Catalano 15:18; IMOS applies the restaurant's predetermined suggested choices 245 to the customer's food order. Ergo, as a substitute for the instant order, IMOS may propose, at block 250, one or more alternatives, as determined by the restaurant's customized criteria, such as a roast beef sandwich--instead of a hamburger--and/or the substitution of mustard for mayonnaise.)
determining a respective score for each of the plurality of variations; and  (Catalano 6:15; comparative nutritional values will be provided for each nutritional attribute which is, in turn, functionally related to each Food Item--Food Option combination to permit the calculation of an overall numerical nutritional point score.)
(Catalano 9:55; Once all prerequisite data are on-hand, IMOS then preferably performs its nutrition calculations, yielding alternative food selections for customers' consideration. Contemporaneously, IMOS presents the downstream ramifications of its calculations wherein customers are encouraged to improve particular nutritional thresholds associated with food selections--either on a Food Item basis or on an Aggregated Meal basis. Simultaneously, of course, IMOS seeks to be consistent with a restaurant's marketing and sales objectives during a predetermined time horizon.)

Regarding Claims 22, 25 and 28, Catalano as modified by Herman and Bhatt computer-implemented method of claim 1, wherein automatically identifying an available substitute for the substitutable ingredient of the substitutable category comprises: 
identifying a plurality of available substitutes for the substitutable ingredient; (Catalano Figure 13; depicts a sample customer display indicative of a tabulation of a representative portion of an aggregate meal alternative food options database according to the preferred embodiment)
(Catalano 15:15; FIG. 7 depicts a database tabulation indicative of total NP's for combinations of Food Item and Food Option--which may be conveniently sorted and ranked by increasing or decreasing NP's, as appropriate.)
selecting the available substitute based on the ranked plurality of available substitutes. (Catalano 15:25; FIG. 6 clearly shows that this substitution reduces the selected condiments' calories from 50 to zero; fat from 5.5 grams to zero; sodium from 400 milligrams to 10 milligrams. The nutritional protein contribution, however, remains the same (zero) as mayonnaise is replaced with mustard. According to the preferred embodiment, IMOS displays these nutritional improvements (see, the exemplary displays depicted in FIGS. 10-12) for the plurality of Food Items (block 250)--corresponding to reduction in fat, salt, calories, etc.)

Regarding Claims 23, 26 and 29, Catalano as modified by Herman and Bhatt computer-implemented method of claim 1, wherein the respective scores are determined based on a learning model, and further comprising: 
receiving, from a user, an order of a menu item from the personalized menu; (Catalano 6:65; First, a restaurant may display sufficient information for customers to immediately view menu-selections and place imminent orders therefrom in real-time.)
(Catalano 6:67-7:3; Second, a restaurant may feed customers paper-form output that is generated immediately after order-placement, which preferably exemplify the benefits of effectuating such changes to the selections made during the current food-order,
updating a score corresponding to the ordered menu item by the learning model. (Catalano 7:3; …for use in making healthier selections during subsequent visits)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (Patent No. US 7,680,690 B1) in view of Herman et al. (Pub. No. US 2016/0307128 A1,) Bhatt et al. (Pub. No. US 2017/0031966 A1) and in further view of Bhattacharjya et al. (Pub. No. US 2015/0161912 A1.)
Regarding Claims 7 and 14, Catalano as modified by Herman and Bhatt discloses the computer-implemented method of claim 1, further comprising:
identifying a second menu item on the standard menu of the establishment (Catalano 4:60; plurality of related food item selections either in the same category 120A or in different categories 120B;) but not
estimating preparation time of the second menu item; 

wherein the personalized menu excludes the second menu item, based at least in part on the estimated preparation time conflicting with the time budget for the current meal.
Bhattacharjya discloses: estimating preparation time of the second menu item; 
comparing the estimated preparation time of the second menu item to a time budget applicable to a current meal; (Bhattacharjya ¶0060; menu planning engine 204 produces as an output the work plan.)
wherein the personalized menu excludes the second menu item, based at least in part on the estimated preparation time conflicting with the time budget for the current meal (Bhattacharjya ¶0060; …while determining if the menu can be prepared within any given time constraints.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Catalano as modified by Herman with Bhattacharjya in order to ensure food items adhere to a costumer’s time constraints (Bhattacharjya ¶0060,) thereby ensuring a customer’s ordering experience is simple.

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Simpson (Pub. No. US 2018/0293638 A1.) Applicant is respectfully suggested to carefully review these references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624